GRAY, Designated Judge
OPINION
The Appellant seeks reversal of an order of the trial court granting the Respondent’s motion to set aside a decree of annulment that had been taken against him by Appellant.
We affirm.
The Respondent, a man of limited education and financial means, was living in Guam as an alien of the United States. He apparently was willing that the marriage be dissolved, and he therefore did not oppose his wife’s annulment action. However, about a month later, he received a letter from the United States Immigration and Naturalization Service which asserted the position that, as a result of the annulment, his right to remain in the United States territory was in jeopardy.
It was this realization that he had more to lose therefrom than the termination of an unsuccessful marriage that caused the Respondent to want to oppose the annulment and seek a divorce.
The trial court concluded that Respondent’s motion was supported by a “... reason justifying relief from the operation of the judgment,” within the meaning of Section 60(b) (6) of the Federal Rules of Civil Procedure. We believe that he was well within the discretion in so doing.